UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

_— x }
JONATHAN KUHL, 2
Plaintiff,
Vv.
U.S. BANK TRUST NATIONAL ; QRDER

ASSOCIATION, not in its individual Capacity
but solely as Owner Trustee for legacy
Mortgage Asset Trust 2018GS-1 and
RUSHMORE LOAN MANAGEMENT
SERVICES LLC,

19 CV 8403 (VB)

Defendants. ;
wo=-- --- --X

 

At the April 16, 2021, status conference, the parties indicated they were agreeable to
discussing settlement. Accordingly, the Court did not set a summary judgment briefing
schedule at that time, but set a further status conference for June 2, 2021, to give the parties time
to discuss a possible settlement of this case. (Doc, #68). It also directed the parties to file a
joint letter by April 30, 2021, regarding the discovery dispute about interrogatory responses.
(Id.).

On April 30, 2021, defense counsel filed a “joint letter” regarding the status of discovery
and settlement efforts. However, defense counsel noted that although he had sent the letter to
plaintiff before filing it with the Court, plaintiff had not responded or commented on the letter.
In the letter, defense counsel represented he was not aware of any outstanding discovery
demands and stated the “progress on the settlement front has been less successful.” (Doc. #71).

By letter dated May 3, 2021, plaintiff stated the April 30, 2021, letter did not reflect his
views and stated he has still not been provided with certain documents he requested during
discovery. (Doc. #72).

Accordingly, it is HEREBY ORDERED:

 

 
1. The Court will refer this matter to Magistrate Judge Davison for the dual purpose
of resolving the outstanding discovery dispute and to conduct a settlement conference.

2. The June 2, 2021, conference currently scheduled before Judge Briccetti is
adjourned sine die. The Court will reschedule this conference after the parties have had a
settlement conference with Magistrate Judge Davison.

3. By June 30, 2021, the parties shall file a joint letter regarding the status of their
settlement conference with Judge Davison and state whether they require additional time to
discuss settlement; this letter should reflect the position of all parties. If no further time is
needed to discuss a possible settlement, the Court will schedule a status conference at which it
will set a summary judgment briefing schedule.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.
Dated: May 6, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

  

 

 

 
